John Williams being returned a member from the town of Deerfield, Mr. White, of Rochester, laid before the lion.se a copy of an indictment, found against him at the supreme judicial court, held at Springfield, in September, 1783, for sedition.2
The subject was referred to a committee, who reported, that at the supreme judicial court, held at Northampton, in April, 1784, Mr. Williams was arraigned upon the indictment, and pleaded that he was not guilty thereof, and also suggested to the court, that he was indicted for the part which he had taken in the late war, in favor of Great Britain, and that he was *20justly entitled to the benefit of the 6th article in the treaty between Great Britain and the United States, as adopted in a late law of the commonwealth, and prayed that he might be discharged from the said indictment: whereupon, the court, considering his case within the said article, discharged him. The committee therefore recommended that he be permitted to hold his seat. The report was agreed to.1

 Same, 57.


 6 J. H. 70.